SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment be AFFIRMED.
Radha B.D. Narumanchi and Radha R.M. Narumanchi, pro se and fee paid, appeal from a supplemental judgment entered in the United States District Court for the District of Connecticut (Arterton, J.) awarding costs to defendant Nationwide Mutual Insurance Company (“Nationwide”) in the amount of $489.40. These costs reflect expenditures made by the defendant in connection with its successful motion for summary judgment and/or to dismiss plaintiffs’ claims of breach of contract, fraudulent misrepresentation and negligence. Plaintiffs elected to appeal only their claim of fraudulent misrepresentation, and this Court affirmed the dismissal. See Narumanchi v. FEMA No. 99-6139,1999 WL 1070090 (2d Cir. Nov.18, 1999).
*76On appeal, plaintiffs argue that Nationwide’s bill of costs was untimely and sought unrecoverable costs. We affirm the award of costs to Nationwide for substantially the reasons stated in the district court’s Memorandum of Decision dated May 5, 2000. See Narumanchi v. FEMA, No. 3:97 CV 2413 (D.Conn. May 5, 2000).
For the reasons set forth above, the judgment is hereby AFFIRMED..